Citation Nr: 1302166	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  08-22 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The appellant had active duty for training from June 1961 to December 1961, with subsequent Alabama National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case has since been transferred to the Montgomery, Alabama VARO and was remanded in November 2011.


FINDING OF FACT

The appellant's currently diagnosed asthma has not been shown to be etiologically related to service.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the appellant was furnished with a notice letter in March 2006 that fulfilled the requirements of both 38 C.F.R. § 3.159(c) and Dingess/Hartman.  This letter was furnished prior to the issuance of the appealed rating decision, and the Board is fully satisfied that there are no deficiencies of notification requiring correction on remand.

VA also has a duty to assist the claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has obtained treatment records from the two doctors whose treatment the appellant described in his February 2006 application.  He was afforded a VA examination in December 2011 that fully addressed the matters specified in the Board's November 2011 remand.  The Board is not aware of any additional treatment for asthma for which corresponding records have not been requested to date.  Accordingly, the Board finds that VA's duty to assist the appellant has been met in full.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For service connection purposes, the term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  38 U.S.C.A. § 101(24) makes a clear distinction between those who have served on active duty from training, as well as those who have served on inactive duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Under 38 U.S.C.A. § 1111, a presumption of sound condition is afforded upon entry into service, except for any defects noted at the time of examination for entry into service.  That presumption can be rebutted by clear and unmistakable evidence that such a disability existed prior to service and was not aggravated by service.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111 when a condition is not noted at service entry, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).

Significantly, the presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of active duty for training.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  In this case, as noted below, the appellant underwent a National Guard examination in June 1960 and a further examination in June 1961, concurrent with the beginning of the active duty for training period lasting from June 1961 to December 1961.  The Board thus finds that 38 U.S.C.A. § 1111 is applicable to the present case. 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

In the present case, an April 1960 enlistment (for the Army National Guard) examination report and accompanying Report of Medical History are negative for any current respiratory problems.  The Report of Medical History has both the "yes" and the "no" boxes checked off for mumps and whooping cough, but the appellant denied asthma, and no current respiratory problems were specifically described.  A June 1961 examination report is similarly negative, as is an examination report from November 1961.  There is an October 1961 record indicating an upper respiratory infection.  A November 1961 Report of Medical History does indicate a history of mumps and whooping cough, but the appellant denied a history of asthma, and the examiner noted  "no significant abnormalities found."  A June 1963 National Guard examination report indicates that the appellant had mumps and whooping cough in childhood, with a normal recovery and no complications and sequelae; and suffered from shortness of breath when he received blood transfusions following gastrointestinal bleeding in December 1962.  No respiratory diagnoses were rendered at that time, however.  The service treatment records contain an October 1966 statement from a private doctor, who noted that the appellant had chronic recurrent asthma and asthmatic bronchitis.  A May 1967 National Guard examination report indicates that the appellant suffered from "asthma after age 12."  

Subsequent to service, records from P.H.C., M.D., beginning in June 2005, indicate continued treatment for asthma.  This doctor, however, provided no information as to the etiology of this disorder.  

In a Notice of Disagreement received in March 2007 and dated in January 2007, the appellant described being able to "doctor" his condition with an inhaler that kept him from having to go to sick call.  In an accompanying statement, dated in January 2007, an individual who reported being in the Alabama National Guard in 1961 noted that the appellant had asthma attacks during basic training and continued to serve in the national Guard for 7.5 years until he was unable to pass a physical due to asthma and was given a medical discharge.  

Following the Board's November 2011 remand, the appellant was afforded a VA respiratory examination in December 2011.  The examiner reviewed the claims file and noted the 1966 finding of chronic asthma, as well as examinations from service that were described as "normal" or negative for asthma.  The examiner also noted the appellant's reported history of pneumonia at age 12 and indicated that he had denied childhood asthma.  Following a physical examination, the examiner rendered a diagnosis and impression of chronic allergic rhinitis, status post sinus surgery and with mild asthma.  The examiner opined that the appellant's asthma was less likely as not related to military service.  The examiner further determined that there was no clear and unmistakable evidence to suggest that the appellant's asthma existed prior to military service, noting that he had stated that only had pneumonia at age 12.  Additionally, the examiner noted that the appellant did not seek any treatment for asthma while on active duty and that there was "no clear and unmistakable evidence that this condition did not really aggravate during service."

In reviewing the above evidence, the Board initially notes that there is insufficient evidence of record to rebut the presumption of soundness at entry under 38 U.S.C.A. § 1111.  The claims file contains no medical documentation of asthma prior to service, and the December 2011 VA examination opinion indicates unequivocally that there exists no clear and unmistakable evidence to suggest that asthma existed prior to service.  Further consideration under 38 U.S.C.A. §§ 1111 and 1153 is therefore not warranted.

The question thus becomes whether the appellant's asthma has been shown to have been incurred in service.  The Board notes that the medical evidence of record does not support a finding of such incurrence.  There is no documentation of asthma prior to 1966, and no indication that the noted shortness of breath from 1963 represented asthma.  Moreover, the December 2011 VA examiner found it to not be at least as likely as not that asthma was related to service, citing to the absence of treatment for asthma in service and noting negative examination findings from service.  The Board finds that the examiner's opinion is based upon a thorough review of the relevant evidence in the service treatment records, as well as the remainder of the claims file, and that it is consistent with the other medical findings of record.

The remaining question is whether the lay evidence of record - namely the opinions of the appellant and the individual who reported serving with him in the Alabama National Guard in a January 2007 statement - is sufficient to support the appellant's claim.  The Board finds no basis for determining that either individual is less than credible, in the absence of any internally contradictory or inherently incredible contentions, and certainly both individuals were capable of observing respiratory symptomatology and the appellant's use of an inhaler.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Neither individual, however, has been shown to possess the medical training, credentials, or other expertise to either render a diagnosis of asthma (as opposed to any other chronic respiratory disorder, such as chronic obstructive pulmonary disease or bronchitis, or an acute respiratory infection) or to ascertain that symptoms shown in service represented the onset of a chronic disease process.  These determinations are the province of trained medical professionals, such as the VA examiner who rendered the December 2011 etiology opinion.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Consequently, the Board must conclude that the lay evidence of record is of markedly less probative value than the December 2011 etiology opinion, which weighs heavily against the appellant's claim.

Overall, the preponderance of the evidence is against the appellant's claim for service connection for asthma, and his claim must be denied.  As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine of 38 U.S.C.A. § 5107(b) is not applicable in this case.


ORDER

Service connection for asthma is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


